UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6813



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


KENNETH L. LEWIS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:00-cr-00005jpj-1)


Submitted:     September 11, 2008          Decided:   September 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth L. Lewis, Appellant Pro Se. Jeb Thomas Terrien, Assistant
United States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth L. Lewis appeals the district court’s order

denying his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. Lewis, No. 3:00-cr-0005-jpj-1

(W.D. Va. May 8, 2008).        We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        2